Title: 11th.
From: Adams, John Quincy
To: 


       We recite this week in Burlamaqui, to Mr. Burr, but he did not attend this day. I am reduced to the necessity of being idle; for I have no wood left, and must live where I can. Foster went off this morning to Boston, and I have for the present taken up my quarters with Bridge, who has a little wood left. Meeting of the ΦBK, this evening at Burge’s chamber; the performers were absent: so there was nothing done except admitting Barron, and appointing performers for the next meeting, which is to be at Cranch’s chamber this day fort’night.
      